DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-4 and 6-16 are pending.
Claims 1, 11, and 13-15 were amended.
Claim 5 was cancelled.
Claim Rejections - 35 USC § 112
Claims 11 and 13-15 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 7/20/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuster (DE 102009048564 B3), herein referred to as Schuster.
Regarding claim 1, Schuster discloses a transfer device for transferring a patient (transport device 2), comprising: a roll cloth which has a tubular sleeve with two open ends (endless belt 4), wherein the roll cloth has, at each of the open ends of the sleeve, a peripheral end profile with an inner face and an outer face (bead-like side edges 6-9), which end profile is elastic (bead-like side edges 8 and 9 are made of rubber-elastic material such as rubber or silicone), wherein, in the ready-to-use state of the roll cloth, the inner face of an upper portion of the end profile lies on the inner face of a lower portion of the end profile (the bead-like side edges have inner surfaces that make contact when pressed together and the opening is closed), wherein an inner body is received inside the tubular sleeve (board 3), wherein the sleeve of the roll cloth is longer than the inner body (edges of the endless belt 4 extend past the edges of board 3), and wherein the end profile is designed as a hollow-chamber profile with at least one hollow chamber which extends parallel to the end of the sleeve. See FIG. 4, cross section of each of the bead-like side edges is tubular in shape possessing a hollow inside but may also have a different shape.
Regarding claim 3, Schuster discloses the end profile has a rubber-like material (the endless belt has two opposing beaded side margins on, which consist of at least one rubber-elastic material).
Regarding claim 16, Schuster teaches an outer cross-sectional periphery of the inner body corresponds substantially to an inner cross-sectional periphery of the tubular roll cloth. Examiner notes the outer edges of board 3 are within the edges of the endless belt 4, see FIG. 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster.
Regarding claim 2, Schuster does not explicitly disclose wherein the end profile has a thickness of between 0.5 and 5 cm and a height of between 3 cm and 10 cm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schuster to have the claimed dimensions since it has been held with regards to changes in shape/proportions “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 4, Schuster does not explicitly disclose at least one concave recess is formed on the inner surface and/or the outer face of the end profile. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schuster with the claimed shape since it has been held that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 6, Schuster does not explicitly disclose the hollow-chamber profile has at least two hollow chambers which lie next to each other in the longitudinal direction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schuster to have two hollow chambers instead of one hollow chamber next to each other since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 8, Schuster teaches the hollow-chamber profile extends an equal distance on both sides of a plane which the fastening portion lies (see FIG. 4, the bead-like side edges 6-9 are connected to the edge of the endless belt 16 along a plane that bisects each bead-like side edge). 
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster, in view of Schuster (DE 102008052968 B3), herein referred to as Schuster ‘968.
Regarding claim 10, Schuster does not explicitly disclose the inner body has a first board and a second board which are connected pivotably to each other along a pivot axis via a connection element, wherein the connection element has a first holding profile and a second holding profile. Schuster ‘968, however, discloses a transport device for patients comprising a connecting element 38 having U-shaped parts 46 and 47 for the purpose of connecting two boards 33 and 34 for the purpose of making the device foldable for transport. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schuster with the connecting element connecting two boards in order to fold the transfer device for transport.
Regarding claim 11, Schuster (in view of Schuster ‘968) teaches the first holding profile and the second holding profile each have a receiving region (see Schuster ‘968 FIG. 7a, U-shaped parts 46 and 47 each comprise a concave area for receiving board edges), wherein an edge region of the first board is received at least in part with form-fit engagement in the receiving region of the first holding profile, and an edge region of the second board is received at least in part with form-fit engagement in the receiving region of the second holding profile (see Schuster ‘968 FIG. 7, connecting element 38 connects inner edges 31 and 32 of boards 33 and 34).
Regarding claim 12, Schuster (in view of Schuster ‘968) teaches the edge region of the first board has a lesser thickness compared to the rest of the first board, and in that the edge region of the second board has a lesser thickness compared to the rest of the second board. See Schuster ‘968, FIG. 7 shows inner edges 31 and 32 of boards 33 and 34 are thinner the rest of the board. Examiner notes outer edges are considered to be an area separate from the rest of the board having a uniform thickness.
Regarding claim 13, Schuster (in view of Schuster ‘968) teaches the first holding profile is fixed by a fixing device to the edge region of the first board, and in that the second holding profile is fixed by a fixing device to the edge region of the second board (see Schuster ‘968 FIG. 7a, screws are placed through holes 60-63 of the connecting element 38 and through the holes of the inner edges as seen in FIG. 7 to affix the boards to the connecting element).
Regarding claim 14, Schuster (in view of Schuster ‘968) teaches the first holding profile and the second holding profile each have a connection region, which is in each case designed in a direction counter to the receiving region (see Schuster ‘968 FIG. 7a, elastic band 37 is disposed between u-shaped parts 46 and 47).
Regarding claim 15, Schuster (in view of Schuster ‘968) teaches wherein the connection element has a flexible element with at least two profile ends, wherein the flexible element is arranged between the first holding profile and the second holding profile (see Schuster ‘968, elastic band 37 connects u-shaped parts 46 and 47 at ends).
Allowable Subject Matter
Claim 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
With regards to the rejection of claim 1, under 35 U.S.C. §102, applicant’s attorney argues that Schuster fails to disclose “wherein the end profile is designed as a hollow-chamber profile with at least one hollow chamber which extends parallel to the end of the sleeve” citing that the profiles are "wulstartig ausgebildete Seitenriinder auf, die aus wenigstens einem gummielastischen Material bestehen", which translates in English to bulge-like side profiles made from a rubber material (D1, para. 9 and FIG. 4). This rubber in D 1 is simply formed into a bulge, a hollow-chamber is neither disclosed nor suggested. Examiner respectfully disagrees, since the Schuster reference discloses in paragraph [0032], “Die beiden wulstartigen seitenrander 6, 7 sind dabei schlauchartig geformt und weisen einen oberen Abschnitt 10 undeinen unteren Abschnitt 11 auf wobei der obere Abschneitt 10 und der untere Abschnitt 11 miteinander verbunden sind” which translates to “The two bead-like side edges 6, 7 are tubular and have an upper section 10 and a lower section 11, with the upper section 10 and the lower section 11 being connected to one another”, see figure below. Since the recited bulge is tubular in shape, it meets the structural limitations claimed. The rejection of claims 1, 3, and 16 under 35 U.S.C. §102 and claims 2, 4, 6, 8, and 10-15 under 35 U.S.C. §103 therefore stand. 
    PNG
    media_image1.png
    96
    655
    media_image1.png
    Greyscale

Figure 1 reproduced paragraph from Schuster

    PNG
    media_image2.png
    1021
    972
    media_image2.png
    Greyscale

Figure 2 reproduction of the google translation

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient transfer devices relevant in scope and structure to the claimed invention. The references relied on for the rejections presented include Schuster, and Schuster ‘968.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/8/2022